Citation Nr: 1047756	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected posttraumatic stress disorder 
(PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Sibling


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1970 to September 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin that denied service connection for PTSD.  In August 
2007, the Decision Review Officer (DRO) granted the service 
connection claim for PTSD and assigned a 30 percent disability 
rating.  The Veteran appealed.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in October 2010.  A 
transcript of the hearing has been associated with the claims 
file.

Subsequent to the October 2010 Board hearing, the Veteran 
submitted additional evidence along with a waiver of 
consideration by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an initial disability rating greater than 30 
percent for his service-connected PTSD with major depressive 
disorder.  The Veteran's last VA examination was conducted on 
July 18, 2008.  At that time, the examiner assigned a GAF score 
of 60 and found that the Veteran's PTSD manifested as mild to 
moderate symptoms.  A review of VA outpatient treatment records 
show that only 11 days later, a VA physician assigned a GAF score 
of 31.  Since July 2008, the Veteran's GAF scores have ranged 
from 30 to 41.  

The United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this case, 
while the Veteran has not specifically alleged a worsening of his 
disability, his GAF scores indicate that his condition may have 
worsened since July 2008.  Further, the differences in the GAF 
scores vary widely, making it unclear as to which score should be 
provided the most probative weight. 

Given the foregoing, the Veteran should be scheduled for VA 
examination to determine the current nature and severity of his 
service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to ascertain the current severity 
and manifestations of his PTSD with major 
depressive disorder under the applicable 
rating criteria.  See 38 C.F.R.  § 4.130, 
Diagnostic Code 9411 (2010).  Conduct all 
testing and evaluation needed to make this 
determination.  

The examiner must be provided with a full 
copy of this remand and the claims file for 
review and must indicate review of these 
items in the examination report.

The examiner should assign an Axis V 
diagnosis (GAF score), consistent with the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 
and explain what the assigned score means.  
The examiner is asked to note the GAF scores 
cited above and attempt to reconcile these 
different results (if possible, but not 
required). 

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD - 
including the impact it has on his ability to 
work.  Any indications that the Veteran's 
complaints or other symptomatology are not in 
accord with the objective findings on 
examination should be directly addressed and 
discussed in the examination report.  Please 
discuss the rationale of all opinions 
provided.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran should be given an opportunity to 
respond to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


